Citation Nr: 1446073	
Decision Date: 10/17/14    Archive Date: 10/30/14

DOCKET NO.  12-16 331	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a left leg disorder, to include as secondary to the service-connected degenerative joint disease of the right knee.

2.  Whether new and material evidence has been received to reopen a claim of service connection for depression, to include as secondary to the service-connected degenerative joint disease of the right knee.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

L. Barstow, Counsel


INTRODUCTION

The Veteran had active military service from January 1972 to September 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the VA Regional Office (RO) in Muskogee, Oklahoma.

In May 2013, the Veteran testified at a hearing conducted before the undersigned.  A transcript of the hearing has been associated with the claims file.

The Veteran also appealed the issues of a petition to reopen service connection for posttraumatic stress disorder (PTSD); service connection for back and bilateral ankle disorders; a rating in excess of 50 percent for bilateral hearing loss; and entitlement to a total rating based on individual employability due to service-connected disabilities (TDIU).  In correspondence dated in June 2012, he withdrew the appeal as those issues; however, in August 2012, he indicated that he did not intend to withdraw his appeal as to those issues.  As the Veteran's August 2012 statement was not timely to be considered a new substantive appeal, the Board construes such statement as new claims.  Therefore, the issues of petitions to reopen the previously denied claims of service connection for PTSD, back and bilateral ankle disorders; a rating in excess of 50 percent for bilateral hearing loss; and entitlement to a TDIU being referred have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013). 

The issue of service connection for depression being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.
FINDINGS OF FACT

1.  By an unappealed June 2007 rating decision, the RO denied a petition to reopen the previously denied claim of service connection for a left leg disorder on the basis that no new and material evidence showing a relationship between a current disorder and his military service had been received.  

2.  Evidence received after the June 2007 denial, particularly treatment records showing a diagnosis of left knee arthritis and the Veteran's competent and credible testimony about having ongoing left knee symptomatology since service, relates to unestablished facts necessary to substantiate the claim of service connection for a left leg disorder and raises a reasonable possibility of substantiating the underlying claim.

3.  The Veteran's service treatment records (STRs) show left leg/knee complaints in March 1972 and June 1972; in his July 1973 discharge examination report of medical history, he answered yes to having swollen or painful joints and was noted as having treatment for swollen joints and leg pain; the Veteran again had left knee complaints in August 1973.

4.  A July 2010 treatment record shows that the Veteran was diagnosed with degenerative joint disease of both knees; it also shows that X-rays in 2007 confirmed osteoarthritis in the Veteran's knees bilaterally.

5.  The Veteran's competent and credible testimony at his May 2013 hearing establishes a continuity of left knee symptomatology since service.

6.  Affording the Veteran the benefit-of-the-doubt, it is at least as likely as not that his degenerative joint disease of the left knee is related to his military service.

7.  By an unappealed July 2009 rating decision, the RO denied service connection for depression on the basis that there was no current relationship to his military service, including being secondary to a service-connected disability.  

8.  Evidence received after the July 2009 denial, particularly an April 2012 VA examination suggesting that the Veteran was currently depressed about his knee problems, in addition to his competent and credible testimony indicating that his depression may be secondary to his service-connected right knee disability, relates to unestablished facts necessary to substantiate the claim of service connection for depression and raises a reasonable possibility of substantiating the underlying claim.


CONCLUSIONS OF LAW

1.  The RO's June 2007 denial of the petition to reopen the previously denied claim of service connection for a left leg disorder is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

2.  Evidence received since the final June 2007 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).

3.  The criteria for service connection for degenerative joint disease of the left knee have been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2013). 

4.  The RO's July 2009 denial of service connection for depression is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104, 20.200, 20.302, 20.1103 (2013).  

5.  Evidence received since the final July 2009 decision is new and material.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, 7105 (West 2002 & Supp. 2013); 38 C.F.R. § 3.156 (2013).



ORDER

New and material evidence having been received, the claim for service connection for a left leg disorder is reopened.  

Entitlement to service connection for degenerative joint disease of the left knee is granted.

New and material evidence having been received, the claim for service connection for depression is reopened.  


REMAND

Regrettably, a remand is necessary for the issue of service connection for depression, to include as secondary to service-connected disabilities.  For the reasons set forth above, the Board has granted service connection for degenerative joint disease of the left knee and the Veteran is also service-connected for a right knee disability.  An April 2012 examination suggests that the Veteran's depression is based, in part, on his knee problems.  As a thorough opinion with a rationale was not provided, a remand is necessary to obtain an addendum opinion.  Additionally, as the Veteran's records show that he had an application pending with the Social Security Administration (SSA).  On remand, those records should be obtained. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder the SSA records pertaining to the Veteran's claim for benefits, to include the medical records used in support of the application.  All attempts to obtain these records should be documented in the claims folder.  Efforts to obtain the requested records should be ended only if it is concluded that the records sought do not exist or that further efforts to obtain those records would be futile.  Because these are Federal records, if they cannot be located or no such records exist, the Veteran should be notified in writing.

2.  After obtaining the appropriate release of information forms where necessary, procure records of post-service treatment that the Veteran has received.  The Board is particularly interested in records of such treatment that the Veteran may have received from the Oklahoma City VA Medical Center and from any other providers identified by the Veteran.  If any such records identified by the Veteran are not available, he should be so informed, and notations as to the unavailability of such records and as to the attempts made to obtain the documents should be made in the claims file.  All such available reports should be associated with the claims folder.

3.  Obtain an addendum medical opinion from the April 2012 VA examiner (or, if unavailable, from a medical professional with appropriate expertise).  The Veteran's claims file, including a copy of this remand, must be made available to the examiner for review in connection with the opinion.  The examiner is requested to review the record and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's depression is caused or aggravated (permanently worsened beyond normal progression) by the service-connected degenerative joint disease of the bilateral knees [If depression is found to have been aggravated by the service-connected degenerative joint disease of the bilateral knees, the examiner should quantify the approximate degree of aggravation.]  

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

4.  Ensure that the addendum report complies with (answer the questions posed in) this Remand.  If any report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

5.  Then, readjudicate the issue remaining on appeal.  If any benefit remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).

______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


